Title: From Thomas Jefferson to George Jefferson, 18 September 1805
From: Jefferson, Thomas
To: Jefferson, George


                  
                     Dear Sir 
                     
                     Monticello Sep. 18. 05
                  
                  According to my expectations expressed in my last letter I must now ask the favor of you to send me 280. Dollars by return of post, in notes of the Richmond bank, or that of the US. I shall furnish the Sheriffs also some draughts on you. having occasion for a good boulting cloth for country custom, my millwright has undertaken to write the inclosed to a friend of his, who he says will chuse one for us. will you be so good as to have the letter delivered, pay for the cloth & forward it by the stage to mr Higginbotham to be sent here. if it comes by the return of the stage I shall still be here, meaning to leave this on the 29th.   I must now get the favor of you to procure my winter’s supply of coal, say 1500. bushels. Heath’s is understood to be the best. I do not know if he will permit it to be picked. this quantity being enough to load a small vessel, I am in hopes you will be able to get one to proceed with it. Accept affectionate salutations.
                  
                     Th: Jefferson 
                     
                  
               